Title: John Jay to John Adams, 15 March 1785
From: Jay, John
To: Adams, John


        
          Dear Sir
          New York 15th: March 1785
        
        The enclosed Extracts from the Journal of Congress will inform you of your Appointment to go as Minister to the Court of London, and of Mr. Smith’s being elected Secretary to the Legation. I congratulate you on this Event. It argues the Confidence reposed in you by the United States, and I am persuaded will redound to their Advantage as well as to your Reputation.—
        The necessary Papers are preparing, and Mr. Smith will carry them to you by the next Packet.—
        With great Respect and Esteem / I am Dear Sir / Your most obt. & very humble Servt:
        
          John Jay
        
      